ACCEPTED
                                                                                           14-14-00829-cv
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                      7/6/2015 3:09:04 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 14-14-00829-CV

                                                   FILED IN
                                            14th COURT OF APPEALS
                                               HOUSTON, TEXAS
              IN THE COURT OF APPEALS FOR THE
                                             7/6/2015 3:09:04 PM
                                            CHRISTOPHER A. PRINE
       FOURTEENTH SUPREME JUDICIAL DISTRICT OF TEXAS Clerk
                               HOUSTON, TEXAS


                     MICHAEL QUEEN and IAN MAGEE,
                         Appellants/Cross Appellees,

                                          v.

                                RBG USA, Inc.,
                            Appellee/Cross Appellant.


                                On appeal from the
             268th Judicial District Court of Fort Bend County, Texas


                JOINT MOTION FOR EXTENSION OF TIME
                TO FILE RESPONSIVE AND REPLY BRIEFS


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellants Michael Queen and Ian Magee (collectively, “Appellants”) and

Appellee RBG USA, Inc. (“Appellee”) (Appellants and Appellee are collectively

referred to as the “Parties”), in the above-styled and numbered cause, file this Joint

Motion for Extension of Time to File Responsive and Reply Briefs and request that

the Court enter an order extending the time for the filing of their Responsive Briefs

with the Court through, and including June 15, 2015, and for the filing of their
Reply Briefs, if any, with the Court through, and including August 4, 2015, and in

support thereof would respectfully show the following:

        1.   The Parties’ current deadline to file their Responsive Briefs is July 8,

2015.

        2.   The Parties’ current deadline to file their Reply Briefs, if any, is July

28, 2015.

        3.   The Parties’ counsels need additional time to prepare their Responsive

and Reply Briefs because of their professional and personal schedules.

        4.   This is the Parties’ first request for an extension of time to file their

Responsive and Reply Briefs. This motion is not sought for delay but so that

justice may be done.

        WHEREFORE, PREMISES CONSIDERED, the Parties respectfully pray

that the Court grant their Joint Motion for Extension of Time to File Responsive

and Reply Briefs and extend the time for them to file their Responsive Briefs

through, and including, July 15, 2015, and extend the time for them to their Reply

Briefs, if any, through, and including August 4, 2015.

                           [signatures on following page]
                              Respectfully submitted,

      /s/ Stephen J. Schechter1                  /s/ Michael R. Rahmn
Stephen J. Schechter                      Craig D. Dillard
State Bar No. 17735512                    State Bar No. 24040808
STEPHEN J. SCHECHTER, P.C.                Michael R. Rahmn
P.O. Box 792                              State Bar No. 24074924
Boerne, Texas 78006                       GARDERE WYNNE SEWELL LLP
Telephone: (830) 249-3500                 1000 Louisiana, Suite 3400
Facsimile: (830) 249-8500                 Houston, Texas 77002-5007
stephen@sjs-pc-law.com                    Telephone: (713) 276-5500
                                          Facsimile: (713) 276-5555
ATTORNEY-IN-CHARGE FOR                    cdillard@gardere.com
APPELLANTS MICHAEL QUEEN                  mrahmn@gardere.com
AND IAN MAGEE
                                          ATTORNEYS FOR
                                          APPELLEE RBG USA, INC.

                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Joint Motion for
Extension of Time to File Briefs has been served on Appellants’ attorney of record
on July 6, 2015.

                                                    /s/ Michael R. Rahmn
                                                    Michael R. Rahmn




1
    With permission



6777000v.1